NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 18-2125
                                     ______________

                              CATHERINE MCMULLEN,
                                             Appellant
                                       v.

                                ARCADIA UNIVERSITY
                                   ______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                                   No. 2:17-cv-04011
                         District Judge: Hon. Gerald J. Pappert

                                  ______________
                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    June 14, 2019
                                  ______________

                     Before: HARDIMAN, KRAUSE, and PORTER,
                                  Circuit Judges.

                                  (Filed: August 7, 2019)

                                     ______________

                                        OPINION ∗
                                     ______________




∗
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PORTER, Circuit Judge.

       Catherine McMullen brought this case alleging sex discrimination under Title VII

of the Civil Rights Act, 42 U.S.C. § 2000e. The District Court granted summary

judgment for Arcadia University. We will affirm the judgment of the District Court.

                                             I

       Arcadia hired McMullen as a part-time patrol officer in 2007, and Joanna

Gallagher as the Director of Public Safety in 2014. The pair worked well together at first.

McMullen helped orient Gallagher in her new job, and later in 2014, Gallagher

recommended to McMullen that she apply for a promotion to the newly created position

of Corporal. Taking Gallagher’s advice, McMullen applied for and received the Corporal

position. Later that year, McMullen applied for another promotion to Sergeant, but

despite recommendations from three people in leadership positions, Gallagher and the

rest of the interviewing panel awarded the position to a male colleague.

       In 2015, Arcadia began disciplining McMullen and her relationship with

Gallagher soured. In July 2015, Gallagher sent McMullen a verbal warning to act

“professionally and respectful[ly]” to other employees. Supp. App. 41. Then in January

2016, the Deputy Director of Public Safety Steven Johnson issued a counseling

memorandum to McMullen for failing to report that a subordinate never showed up for a

shift. In March 2016, the Assistant Director of Public Safety Jeffrey Cochran sent

McMullen a written warning for failing to report that a direct subordinate made an

inappropriate comment to a campus visitor. That same month, McMullen unintentionally

sent Gallagher a disparaging email. App. 111 (“Sad, how many people lives she

                                             2
[Gallagher] has ruined, and how much money the University is wasting to keep one

person.”). Gallagher forwarded the email to Arcadia’s Human Resources department,

which then sent McMullen a letter informing her that she would be suspended for three

days without pay.

       During the suspension, Arcadia began a planned department-wide reorganization.

Gallagher announced the elimination of the Corporal position that only McMullen and a

male colleague held. As a result, McMullen reverted to a patrol officer without

supervisory duties, while the male Corporal was promoted to Shift Supervisor.

       Even after her suspension, McMullen received discipline for more infractions. In

September 2016, the Human Resources department sent McMullen a “last chance

notification,” which cautioned that it was her “final opportunity relating to [her]

employment.” App. 115. The letter warned that any further infraction including

disparaging or undermining leadership would lead to her termination. Still, by January

2017, McMullen’s file noted five more incidents meriting discipline, including public

questioning of her supervisors and arguing with dispatch about whether she would report

to an incident off campus.

       McMullen contests Arcadia’s account of the incidents. Since Arcadia hired

Gallagher as McMullen’s supervisor in 2014, McMullen filed two Equal Employment

Opportunity Commission complaints for sex discrimination and retaliation. The EEOC

discharged both complaints and issued a right-to-sue letter.

       Ultimately, Arcadia terminated McMullen’s employment and McMullen sued

under Title VII of the Civil Rights Act, 42 U.S.C. § 2000e. The District Court granted

                                              3
summary judgment for Arcadia and dismissed all of McMullen’s claims. McMullen

appeals only her claim that she was fired because of her sex.

                                             II 1

       “We exercise plenary review over the grant or denial of summary judgment and

apply the same standard the district court should have applied.” Minarsky v. Susquehanna

Cty., 895 F.3d 303, 309 (3d Cir. 2018). Summary judgment is proper “when, drawing all

reasonable inferences in favor of the nonmoving party, ‘the movant shows that there is no

genuine dispute as to any material fact,’ and thus the movant ‘is entitled to judgment as a

matter of law.’” Id. (quoting Thomas v. Cumberland Cty., 749 F.3d 217, 222 (3d Cir.

2014)).

       We review sex-discrimination claims based on circumstantial evidence under

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under this framework, a

plaintiff must establish a prima facie case of sex discrimination, which requires showing

that she (1) “is a member of a protected class;” (2) is “qualified for the position” she

seeks to retain; (3) “suffered an adverse employment action;” and that (4) “the action

occurred under circumstances that could give rise to an inference of intentional

discrimination.” Makky v. Chertoff, 541 F.3d 205, 214 (3d Cir. 2008). “The burden of

establishing a prima facie case of disparate treatment is not onerous.” Tex. Dep’t of Cmty.

Affairs v. Burdine, 450 U.S. 248, 253 (1981). The plaintiff “has the ultimate burden of

persuasion at all times,” Carvalho-Grevious v. Del. State Univ., 851 F.3d 249, 257 (3d


1
 The District Court had jurisdiction under 28 U.S.C. § 1331, and we have jurisdiction
under 28 U.S.C. § 1291.
                                              4
Cir. 2017) (citation omitted), but if the plaintiff can meet all four factors, then the burden

of production switches to the defendant to “articulate some legitimate, nondiscriminatory

reason” for the termination. McDonnell Douglas, 411 U.S. at 802. If the defendant does

so, then that burden switches back to the plaintiff to prove that the defendant’s

nondiscriminatory reasons were pretextual and the real reason for the adverse action was

sex discrimination. Burton v. Teleflex Inc., 707 F.3d 417, 426 (3d Cir. 2013).

       Here, McMullen did not carry her ultimate burden. Even assuming that she

established a prima facie case of discrimination, 2 she does not dispute that Arcadia has

presented legitimate, nondiscriminatory reasons for her discharge 3 and has not shown

pretext, which she would need to establish “either directly by persuading the court that a

discriminatory reason more likely motivated the employer or indirectly by showing that

the employer’s proffered reason is unworthy of credence.” Ezold v. Wolf, Block, Schorr

& Solis-Cohen, 983 F.2d 509, 523 (3d Cir. 1992) (quoting Burdine, 450 U.S. at 256).




2
  The parties agree that McMullen met the first three McDonnell Douglas factors. For
McMullen’s contention that she also met the fourth and therefore established a prima
facie case, McMullen relies on (1) a purported comment made by her supervisor that “she
did not want a woman supervisor in the department … [because] she had trouble with
women supervisors in her past position before Arcadia and that she got along better with
men than women,” App. 109; (2) an alleged dearth of female promotions at Arcadia; and
(3) an assertion that male officers were treated more favorably than female officers, as
evidenced by an incident where male officers were not disciplined when caught watching
March Madness and leaving their vehicles unattended while on duty. Because
McMullen’s failure to establish pretext is dispositive, as discussed more fully below, we
need not address these points.
3
  Indeed, Arcadia was thorough in documenting a list of McMullen’s infractions before
her termination, which were nondiscriminatory on their face.
                                              5
       McMullen specifically disputes five of the incidents Arcadia cited as justifications

for her termination, arguing that her version shows that Arcadia’s justifications are

unworthy of credence. For two of the incidents, McMullen alleges that she was never

reprimanded for her conduct and so she was unaware of any problem until she received

the termination letter. But even if the better practice is to contemporaneously discuss

offending incidents with the employee, McMullen must show more than that Arcadia was

not “wise, shrewd, prudent, or competent” in its actions. Capps v. Mondelez Global, LLC,

847 F.3d 144, 154 n.9 (3d Cir. 2017) (quoting Fuentes v. Perskie, 32 F.3d 759, 765 (3d

Cir. 1994)).

       As for the other three incidents, McMullen argues that Arcadia’s accounts of what

happened are wrong and that these disputes raise questions of fact improperly resolved on

summary judgment. First, McMullen disputes an incident in which Arcadia accused

McMullen of changing the passwords to the camera and alarm system. After Public

Safety employees could not log into the systems, Arcadia says the Information

Technology department confirmed that McMullen had asked it to change the password

without authorization. McMullen seems to blame the IT department for changing the

password because she could not do it herself. Second, McMullen disputes that when

dispatch asked McMullen to respond to an incident at the edge of campus, she became

argumentative and debated whether the university had jurisdiction. McMullen’s version

contradicts that of the Director of Facilities Operations Michelle Jasir-Peters, who

Arcadia says overheard McMullen’s interaction with dispatch. Finally, McMullen



                                             6
disputes that she falsified her log to show that two officers were on shift when there was

only one. She claims that the second officer was in training, not on patrol.

       Notably, McMullen failed to introduce any evidence other than her own affidavit

to contradict Acadia’s account of the incidents. And even crediting McMullen’s version,

as we must, McMullen cannot show that Arcadia’s nondiscriminatory reasons for firing

her were pretextual. McMullen must show not only that Arcadia’s “proffered reason[s

were] wrong, but that [they were] so plainly wrong that [they] cannot have been

[Arcadia’s] real reason[s].” Keller v. Orix Credit Alliance, Inc., 130 F.3d 1101, 1109 (3d

Cir. 1997). At best, McMullen’s account suggests that Arcadia fired McMullen for what

it mistakenly perceived as misconduct. McMullen has not demonstrated “‘such

weaknesses, implausibilities, inconsistencies, incoherencies, or contradictions’ … to

satisfy [a] factfinder that [Arcadia’s] actions could not have been for nondiscriminatory

reasons.” Willis v. UPMC Children’s Hosp. of Pittsburgh, 808 F.3d 638, 644–45 (3d Cir.

2015) (quoting Fuentes, 32 F.3d at 765). McMullen points to no evidence that Arcadia

did not rely on its articulated reasons when terminating her employment. Without

evidence in the record suggesting as much, McMullen cannot meet her burden.

                                          * * *

       Because McMullen cannot show that Arcadia’s nondiscriminatory reasons for her

termination were pretextual, we will affirm the District Court.




                                             7